UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2358



ANTHONY LAMBERT, SR.,

                                              Plaintiff - Appellant,

          versus


EDWARD E. WEBB, individually and in his
official capacity as Sheriff of Gates County,
North Carolina; KEVIN L. BYRD, individually
and in his official capacity as Sergeant of
Gates County, North Carolina; GATES COUNTY,
NORTH CAROLINA; GATES COUNTY DEFENDANTS,

                                            Defendants - Appellees,

          and


FIDELITY AND DEPOSIT COMPANY OF MARYLAND;
E. W. Jones, individually,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-00-60-2-BO)


Submitted:   April 24, 2002                   Decided:   May 20, 2002


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Anthony Lambert, Sr., Appellant Pro Se. Mark Allen Davis, Tamara
Paragino Williams Desai, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anthony Lambert, Sr., appeals the district court’s orders

denying   his   motion   to   remand   the   action   to   state   court   and

dismissing the action pursuant to Fed. R. Civ. P. 37(b), 41(b).            We

have reviewed the record and the district court’s orders and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.    See Lambert v. Webb, No. CA-00-60-2-BO (E.D.N.C.

Feb. 13, 2001; Sept. 21, 2001).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                    AFFIRMED




                                       2